Citation Nr: 1609544	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for diabetes mellitus (diabetes) with erectile dysfunction.

2. Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity.

3. Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1971.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The February 2004 rating decision reduced the 40 percent rating assigned for the Veteran's diabetes to 20 percent and granted separate disability ratings for peripheral neuropathy of the right and left legs.  The RO rated the Veteran's right leg peripheral neuropathy as 20 percent disabling and his left leg peripheral neuropathy as 10 percent disabling.  Thereafter, in April 2007 the RO reinstated the 40 percent disability rating assigned for the Veteran's diabetes mellitus and assigned increased ratings of 40 percent for peripheral neuropathy of each lower extremity, all effective for the entire appellate period.

The Veteran testified before the undersigned at a March 2014 video-conference hearing.  A transcript of the hearing is in the claims file.  The Veteran also testified at an RO hearing in February 2007.

The claims on appeal were previously before the Board in August 2013 and November 2014.

The Veteran was granted total disability due to individual unemployability (TDIU), effective December 7, 2000.  See March 2015 Rating Decision.  Consequently, the issue of entitlement to TDIU is not on appeal.  See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009).

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.


FINDINGS OF FACT

1. The Veteran's diabetes is managed by diet and insulin and results in some restrictions in his physical activities; it is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider

2. The Veteran's peripheral neuropathy of the right lower extremity is not characterized by severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.

3. The Veteran's peripheral neuropathy of the left lower extremity is not characterized by severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for service-connected diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code (DC) 7913 (2015).

2. The criteria for a disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, DC 8520 (2015).

3. The criteria for a disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, DC 8520 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Letters dated March 2003 and August 2005 notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the service-connected disabilities on appeal.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The letter also notified the Veteran of how VA rates a disability and determines effective dates.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, to include private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs) as well as records from the Social Security Administration (SSA).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The January 2015 VA examination report is sufficient to decide the Veteran's increased rating claims.  The examiners reviewed the electronic claims file, performed an in-person examination, and described the nature and severity of the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The medical evidence received after the January 2015 VA examination does not indicate any worsening of the Veteran's service-connected disabilities.  See January and February 2015 VAMRs (noting continued receipt of diabetic shoes and stockings and continued non-compliance with medical directives).  Thus, the January 2015 VA examination report provides an accurate assessment of the disabilities on appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted).

VA has satisfied its duties to notify and assist and the Veteran has had ample opportunity to participate in the development of his claim.

In August 2013, the Board remanded this appeal for a hearing.  The Veteran testified before the undersigned at a video-conference hearing in March 2014.  In November 2014, the Board remanded this appeal for additional development, to include scheduling a new VA examination.  Pursuant to the Board's remand directives, the RO obtained the Veteran's outstanding VA medical records, provided the Veteran with a new VA examination, and readjudicated the claims on appeal.  See March 2015 Supplemental Statement of the Case.  The RO contacted the Veteran to request authorization to obtain records from Covenant Hospital; the Veteran did not respond to the RO's request.  December 2014 Correspondence.  There was substantial compliance with the August 2013 and November 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West., 13 Vet. App. 141, 147 (1999).

As noted above, the Veteran testified at a hearing before the undersigned in March 2014.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer must fully explain the issues and suggest the submission of evidence, which the claimant may have overlooked and which would be of advantage to the claimant's position.  The hearing officer has two duties under § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned and his representative. The undersigned elicited testimony from the Veteran regarding the nature and severity of the symptoms attributed to the service-connected disabilities on appeal.  The Veteran raised the issues of service connection for peripheral neuropathy of the upper extremities and an increased disability rating for service-connected hypertension.  Also, the Veteran identified outstanding evidence that would provide additional support for the Veteran's claims.  The RO has addressed the service connection and increased disability rating claims raised at the March 2014 hearing.  See March 2015 Rating and Administrative Decisions.  Also, after the hearing was conducted the Board obtained additional VA records and arranged for VA examinations to determine the severity of the disabilities on appeal.  Bryant, 23 Vet. App. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact: and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to compliance with the hearing officer's duties under § 3.103(c)(2)); see also Sanders, 556 U.S. at 407, 410.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns diagnostic codes to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

Diabetes

The Veteran alleges that a disability rating in excess of 40 percent is warranted for his service-connected diabetes.  November 2004 Substantive Appeal (VA Form 9); February 2007 RO Hearing Transcript.  The claim is denied.

The RO rated the Veteran's diabetes under DC 7913.  See 38 C.F.R. § 4.119.  DC 7913 provides a disability rating of: 10 percent for diabetes managed by restricted diet only; 20 percent for diabetes managed by insulin and restricted diet or requiring an oral hypoglycemic agent and restricted diet; 40 percent for diabetes that requires insulin, a restricted diet, and regulation of activities; 60 percent for diabetes that requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and 100 percent for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Competent medical evidence is required to establish "regulation of activities" (i.e., avoidance of strenuous occupational and recreational activities) for a disability rating of 40 percent or more under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes (i.e., the evaluation for each higher disability rating includes the criteria of each lower disability rating), all the criteria listed for the 60 percent rating must be met to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  If a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  The complications associated with the Veteran's service-connected diabetes-peripheral neuropathy of the upper and lower extremities, erectile dysfunciton, hypertension, and diabetic retinopathy-are rated on a separate basis.  July 2004 Memorandum (granting service connection for erectile dysfunction effective December 20, 1994); February 2005 Rating Decision (granting service connection for hypertension); March 2015 Rating Decision (granting service connection for retinopathy and denying service connection for peripheral neuropathy of the upper extremities); 38 C.F.R. § 4.119, DC 7913, Note 1.

The medical evidence does not show that the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions that require hospitalization or twice-a-month visits to a diabetic care provider, or that the complications associated with his diabetes would not be compensable if separately evaluated.  Consequently, the Veteran is not entitled to a disability rating in excess of 40 percent.

The Veteran was diagnosed as having diabetes in 1994 and requires insulin to manage his blood sugar levels.  September 2002 VAMRs (noting that the Veteran's diabetes was controlled with insulin); December 2002 VAMRs (prescribing insulin and an oral hypoglycemic to manage the Veteran's diabetes); September 2004 VAMRs (noting daily insulin injections); March 2007 VAMRs (prescribing insulin and metformin).  The Veteran's diabetes is also managed with a restricted diet.  January 2007 VAMRs (noting that the Veteran's diet is monitored by his physician).

In March 2003, a VA examiner noted that the Veteran has not been hospitalized due to diabetes, to include for ketoacidosis or hypoglycemic reactions, since 1994 when he was first diagnosed as having the disability.  The examiner also noted that the Veteran was on a restricted diet due to diabetes and that the Veteran reported that the pain in both legs-a constant, stabbing pain-restricted his activities.  The Veteran alleged a history of tingling and numbness in the legs and that he follows up with his diabetic care provider once every few months.  On examination, the muscle strength of the lower extremities was normal, knee reflexes were slightly decreased, and vibration sense was intact.

In August 2004, another VA examiner found that the Veteran's insulin-dependent diabetes was under good control.  The examiner noted no episodes of ketoacidosis or hypoglycemic that required hospitalization and that the Veteran "has not reduced his activities because of his diabetes."  The Veteran reported that he saw his primary care physician every two months.

In February 2007, the Veteran testified that the dosage of his diabetes medications was recently increased and that his diabetes is managed by a restricted diet.  He also testified that he is insulin dependent and that his sugar levels are increasing.

VA medical records from December 2009 onward document a history of poorly controlled diabetes due to non-compliance with medical directives.  In January 2010, the Veteran reported that he takes his insulin as directed in the morning and afternoon.  However, in February 2010 a VA physician expressed skepticism that the Veteran was checking his blood sugar levels and taking his insulin as prescribed.  Between February 2010 and March 2011, the Veteran missed at least two follow up visits for diabetes treatment and reported that he was not exercising or checking his blood sugars.  In September 2010, the Veteran's insulin dosage was increased and he was instructed to check his blood sugars regularly.  In March 2011, the Veteran committed to reducing his carbohydrate intake and generally adopting a more healthy diet.  However, in April 2011 the Veteran refused "bolus insulin coverage in spite of explaining the benefits" and insisted on managing his diabetes exclusively through diet.  VA records from the same month note that the Veteran "is very noncompliant with his diet as well as monitoring his blood sugars."

Subsequent VA records chronicle a history of noncompliance.  See November 2014 VAMRs (noting uncontrolled diabetes due to noncompliance to include a refusal for clinical follow up); February 2015 VAMRs (noting that the Veteran "refused to follow up with any specialty clinic . . . [or] increase his insulin," but agreed to continue to take insulin and hemoglobin at prior levels and manage his diabetes through diet, and that he consistently misses appointments with his dietician).

In March 2014, the Veteran testified that his diabetes warranted a higher disability rating.  He stated that he requires insulin injections in the morning and evening and is prescribed a restricted diet to manage his diabetes.  He sees his diabetic doctor "periodically"-"every three months"-and required emergency room (ER) treatment on one occasion during the previous year for a drop in his blood sugar level (hypoglycemia).  He was treated at the ER and subsequently released to VA.  The Veteran testified that he keeps candy with him "at all times" to guard against a diabetic attack and that his blood sugar levels vary and easily "spike."

In January 2015, a VA examiner observed that the Veteran requires daily insulin injections to manage his disability.  The examiner also observed that the Veteran visits his diabetic care provider less than twice a month for episodes of ketoacidosis and/or hypoglycemia and has not required any hospitalizations for either of these conditions.  The VA examiner found that the Veteran's activities are not restricted as part of the medical management for his diabetes.

The January 2015 VA examination report constitutes highly probative evidence that weighs against a disability rating in excess of 40 percent for service-connected diabetes.  The examination was conducted by a medical doctor who reviewed the Veteran's pertinent medical history, to include VA medical records, examined the Veteran, and provided a clear assessment of the severity of his diabetes.  In addition, the examiner's findings are consistent with VA medical records that show diabetes managed primarily by prescription insulin and dietary restrictions, minimal functional limitations, and sporadic medical treatment for diabetes.

The Veteran's statements also weigh against a disability rating in excess of 40 for diabetes.  The Veteran reports that he has required emergency medical treatment to manage his diabetes in the past, but does not report that he has been hospitalized due to his diabetes or that he receives treatment for diabetes more than twice a month.  March 2014 Hearing Transcript.

Moreover, the medical evidence suggests that any significant/abrupt drop or increase in blood sugar levels-changes that might require emergency treatment or even hospitalization-would likely be due to the Veteran's refusal to comply with medical directives.  See November 2014 and February 2015 VAMRs.

The preponderance of the evidence is against the Veteran's claim.  The medical and lay evidence documents that the Veteran's diabetes is managed by insulin and a restricted diet and that it imposes some limitations on his activities; however, the evidence of record does not indicate that his diabetes has resulted in episodes of ketoacidosis or hypoglycemic reactions that require hospitalization or visits to a diabetic care provider twice a month or more.  The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 40 percent for service-connected diabetes is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


Peripheral Neuropathy of the Lower Extremities

The Veteran asserts that a disability rating in excess of 40 percent is warranted for his service-connected right and left lower extremity peripheral neuropathy.  March 2003 Claim (reporting increased pain and aggravation of his peripheral neuropathy symptoms); November 2004 Substantive Appeal.  The claims are denied.
 
The RO rated the Veteran's right and left side peripheral neuropathy of the lower extremities as 40 percent disabling under DC 8520 (paralysis of the sciatic nerve).  38 C.F.R. § 4.71a.  DC 8520 provides a: 10 percent rating for mild incomplete paralysis of the sciatic nerve; 20 percent rating for moderate incomplete paralysis of the sciatic nerve; 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve; 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and 80 percent rating for complete paralysis of the sciatic nerve characterized by foot dangles and drops, no active movement of the muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a.

Neither the Schedule nor the regulations define "mild," "moderate," "moderately severe," or "severe."  Rather than relying on formal definitions, the Board uses these terms in a manner that best ensures an "equitable and just" outcome.  38 C.F.R. § 4.6 (2015).

The Veteran has an extensive history of neurological pain in his lower extremities due to diabetes.  In February 2003, he was diagnosed as having insulin-dependent diabetes with neuropathy and reported that his pain was relatively well controlled.  See also December 2002 and February 2003 VAMRs; May 2005 Buddy Statement (confirming that the Veteran had pain in both legs).  In August 2004, a neurological examination revealed no motor loss and significantly reduced sensation to nonfilament touch peripherally in both low extremities.  August 2004 VA Examination Report.

In February 2007, the Veteran testified that the numbness and tingling associated with his diabetic peripheral neuropathy had worsened and that he experienced pain in his legs even when sitting.  He also testified that he has a history of falling and requires the occasional use of a cane for ambulation.  The witness at the hearing (S.N.) also testified that the Veteran had pain in his lower extremities.

In March 2007, a VA examiner noted the Veteran's reports of chronic shooting and throbbing pain as well as weakness and tingling in both his legs.  Physical examination revealed slightly decreased muscle strength in both legs, but no muscle atrophy.  The examiner observed that EMG findings suggested sensory neuropathy of the bilateral lower extremities due to diabetes and that the Veteran's disability did not affect his daily activities.

In the same month as the VA examination (March 2007), a private physician (from Covenant Healthcare) noted the Veteran's reports of lower extremity numbness and weakness, especially in both feet, and of worsening symptoms.  A physical evaluation revealed no significant atrophy and mildly decreased sensation to light touch in the feet.  The private physician diagnosed the Veteran as having sensory neuropathy, but noted that the Veteran's symptoms were mild and that "most of the motor nerve conduction studies were normal."  

The Veteran continued to receive treatment for his neurological symptoms through to the present.  In August 2010, he was fitted with diabetic shoes, molded inserts, and diabetic socks.  In March 2011, he reported "getting more exercise by walking daily for one hour" and in June 2011 he reported no new complaints regarding his lower extremity pain.  The Veteran noted some achiness in the hamstrings and medial thighs after driving for extended periods, but no pain in the calves or thighs when walking.  

In March 2014, the Veteran testified that his diabetic peripheral neuropathy warranted a higher disability rating.  He explained that he experiences numbness and coldness in his feet as well as constant pain in both lower extremities, and that his symptoms limit him to walking about half a mile before having to rest.  The Veteran noted significant decreased sensation in his feet, but that this decrease was "[n]ot as severe with the legs."

In January 2015, a VA examiner noted the Veteran's reports of chronic leg pain and that he was diagnosed as having diabetic peripheral neuropathy in 2007.  A physical examination revealed: mild pain in both lower extremities; no intermittent pain, paresthesias/dysesthesias, numbness, or atrophy; normal strength in the right and left lower extremities; normal tendon reflexes; and normal sensation to vibration, light touch, and cold.  The examiner found "no clinical evidence to substantiate a diagnosis of diabetic peripheral neuropathy" and noted that the Veteran failed to attend a scheduled EMG.

VA medical records from January 2015 note that the Veteran requested replacement "DM shoes" to help manage his peripheral neuropathy.  The Veteran mentioned that he receives two pairs of specialized shoes a year.  In February 2015, VA issued the Veteran "DM socks."  The Veteran subsequently requested five additional pairs of compression stockings.

The January 2015 VA examiner's assessment of the Veteran's bilateral peripheral neuropathy constitutes probative evidence that weighs against a disability rating in excess of 40 percent for each lower extremity.  The examination was conducted by a medical professional who reviewed the Veteran's pertinent medical history and examined the Veteran.  In addition, the VA examiner's findings are consistent with the VA and private medical evidence that shows no muscle atrophy due to peripheral neuropathy.  See March 2007 VA Examination Report.

Moreover, the Veteran's reports of symptoms do not support a disability rating in excess of 40 percent for bilateral peripheral neuropathy.  The Veteran has consistently reported worsening symptoms, to include shooting pain, numbness, weakness, and tingling in both low extremities.  However he has also reported that he walks for exercise, is able to drive a car, and only occasionally requires the use of a cane.  See March 2007 PMRs; March 2011 VAMRs; June 2011 VAMRs; January 2015 VA Examination Report.  

The evidence of record does not support a finding of severe incomplete paralysis of the sciatic nerve with marked muscular atrophy in either lower extremity.  In sum, the March 2007 VA examination, March 2007 private examiner, and January 2015 VA examiner all indicated that there was no significant, if any, atrophy of the Veteran's lower extremities.  Neurological evaluation of his lower extremities was essentially normal in January 2015, and the Veteran walks for exercise.  Thus, entitlement to a disability rating in excess of 40 percent for service-connected peripheral neuropathy of the right and left lower extremities, respectively, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Entitlement to an Extraschedular Rating

The Board has considered whether the Veteran's increased disability rating claims should be referred for extraschedular ratings.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The ratings provided under the VA Schedule for Rating Disabilities (Schedule) are averages; consequently, an assigned rating may not completely account for an individual veteran's circumstances.  However, a disability generally has to present an exceptional and/or unusual disability picture to render impractical the application of the regular schedular standards.  Id.  When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration.  Id.

Whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is based on a three-step inquiry.  Thun, 22 Vet. App. at 115.  First, the schedular criteria must be inadequate to describe the claimant's disability level and symptomatology.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, factors such as marked interference with employment and frequent periods of hospitalization must relate to the disability being evaluated.  Third, and finally, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the claimant's disability picture requires assigning of an extraschedular rating.  Id.

Referral for extraschedular consideration for the service-connected disabilities on appeal is not warranted.

The fact that the rating criteria do not mention every symptom or manifestation of the claimed disability does not per se render the criteria inadequate to compensate for the disability.  Schedular ratings address the average impairment in earning capacity caused by a claimed disability; consequently, the rating criteria are adequate even if they do not account for each claimant's circumstances in their entirety.  Thun, 22 Vet. App. at 114.  VA regulations recognize that claims will present myriad "atypical instances" and provide that "it is not expected . . . that all cases will show all the findings specified" by a particular diagnostic code.  38 C.F.R. § 4.21.  Instead, the evaluation of service-connected disabilities involves coordinating the rating criteria with impairment of function.  Id.  Moreover, rating criteria are not designed to compensate for a given sign or symptom.  Rather, they compensate for the effects of a disability on a claimant's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015) (stating that the basis of disability evaluations is the ability of the body as a whole, the psyche, or a system or organ of the body to function under the ordinary conditions of daily life); 38 C.F.R. § 4.21 (2015) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Thus, rating criteria are generally adequate to compensate for all non-exceptional disabling effects.  See 38 C.F.R. § 4.1.

Similarly, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  VAOPGCPREC 6-96.  The rating schedule is based on the average impairment of earning capacity due to service connected disability; consequently, the "the rating schedule clearly recognizes that the rated disability interferes with employment."  Id.; see also 38 C.F.R. § 4.1.

The manifestations of the Veteran's service-connected diabetes with peripheral neuropathy of the lower extremities are contemplated-directly or indirectly-by DCs 7913 and 8520.  38 C.F.R. §§ 4.119 and 4.124a.  The Veteran's service-connected diabetes is managed by daily insulin injections and a restricted diet and restricts his mobility.  These symptoms are directly addressed by the rating criteria listed in DC 7913.  § 4.119.  The Veteran's peripheral neuropathy of the lower extremities is characterized by shooting and throbbing pain, numbness and tingling, weakness, and decreased muscle strength and sensation.  His neuropathy requires the occasional use of a cane for ambulation and regular use of diabetic shoes and compression stockings.

Although DC 8520 does not specifically mention the symptoms attributed to the Veteran's peripheral neuropathy, these symptoms are implied in any neuropathy diagnosis.  "Neuropathy" is defined as a "functional disturbance or pathological change in the peripheral nervous system."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007).  Pain, numbness, tinging, weakness, and decreased sensation are direct clinical manifestations of such a disturbance or change in the nerve systems of the right and left lower extremities.  Similarly, the use of diabetic stockings and shoes are necessitated by the Veteran's diabetic symptoms, to include peripheral neuropathy.  As such, these symptoms do not suggest impairment beyond or distinct from what is contemplated by DC 8520, which compensates for impairment of the sciatic nerve.  38 C.F.R. § 4.124a.

As stated above, the rating criteria compensate for the effect of a given sign or symptom on an individual's ability to function under the ordinary conditions of daily life.  See 38 C.F.R. § 4.1.  Moreover, the rating criteria do not need to list every symptom in order to be adequate for evaluation purposes.  38 C.F.R. § 4.21; Thun, 22 Vet. App. at 114.  Thus, the schedular criteria fully compensate for the symptoms/impairments associated with the Veteran's service-connected diabetes with peripheral neuropathy.

Moreover, a comparison of the Veteran's symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's symptoms require the occasional use of a cane to ambulate and the use of diabetic shoes and compression stockings; however, they do not, by themselves, markedly interfere with the Veteran's ability to maintain employment or require frequent periods of hospitalization.  See July 2003 Rating Decision (granting TDIU based on the combined impact of the Veteran's service-connected mental disabilities and diabetes); March 2007 VA Examination Report (finding that the Veteran's service-connected peripheral neuropathy does not affect his daily activities); March 2011 (reporting that the Veteran can walk for up to an hour); January 2015 VA Examination Report (finding mild pain in both lower extremities).  Moreover, no VA examiner or treating clinician has indicated that the service-connected disabilities on appeal are otherwise exceptional or unusual.

Further, the rating criteria are assumed to be adequate to compensate a service-connected disability.  See 38 C.F.R. § 4.1.  This assumption may be rebutted by a specific showing to the contrary.  Because the practice of rating disabilities in terms of daily functional and occupational impairment is built into the schedular standards-most rating criteria do not mention that a disability is rated in terms of impairment-there must be affirmative evidence that the disability in question 1) does not fit squarely into the Schedular framework-which is designed to be broad enough to encapsulate many possible variations of a given disability-and 2) is "so exceptional or unusual" as to render the application of the schedular criteria impractical.  See 38 C.F.R. §§ 4.1, 4.10; Thun, 22 Vet. App. at 114.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1364-66 (Fed. Cir. 2014).  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Veteran does not have any additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, the Veteran's claims do not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, there are no disabling effects of the Veteran's service-connected diabetes with peripheral neuropathy of the lower extremities not accounted for under the schedular criteria so as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  The first step of the inquiry is not satisfied and, therefore, the Board will not refer this case for extraschedular consideration.  See Thun, 22 Vet. App. at 118-19 (holding that a finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis to deny extraschedular consideration without regard to whether there was marked interference with employment); 38 C.F.R. § 3.321(b).


ORDER

A disability rating in excess of 40 percent for diabetes mellitus is denied.

A disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity is denied.

A disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


